U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5350.26
CHANGE NOTICE NUMBER: 5350.26
DATE: 8/17/98

1. PURPOSE AND SCOPE. To reissue the Program Statement entitled Selective
Service System/BOP Registration Program.
2. SUMMARY OF CHANGES. This revision updates the point of contact
information (telephone numbers/mailing addresses) for the Selective Service
System.
3. ACTION. File this Change Notice in front of the Program Statement
entitled Selective Service System/BOP Registration Program.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
5350.26
8/17/98
Selective Service
System/BOP Registration
Program

1. PURPOSE AND SCOPE. To provide instructions and procedures relating to
the Selective Service System (SSS) and the voluntary registration of
eligible males serving sentences in Bureau institutions. Selective Service
is responsible for the overall management of the SSS/BOP Registration
Program in accordance with the procedures established in the attached
Memorandum of Understanding, signed by both parties in May 1992.
All male United States citizens are required by law to register with the
Selective Service System within 30 days of their 18th birthday. All other
male persons residing in the United States, except legally admitted nonimmigrants, are also required to register within 30 days of their 18th
birthday but not later than their 26th birthday. Males ages 18 through 25
are exempt from the registration requirement while incarcerated; however,
upon release, they have 30 days in which to register.
As a public service to registration-age men who are incarcerated in or
being released from Federal correctional institutions, the Bureau and the
SSS have entered into a Memorandum of Understanding whereby eligible men
shall be informed of the registration requirement and offered the
opportunity to register (see the Memorandum of Understanding, Attachment
A).
2.

PROGRAM OBJECTIVE.

The expected result of this program is:

All registration-age men who are incarcerated in Bureau institutions will
be informed of their Selective Service registration obligation and be
offered the opportunity to register.

PS 5350.26
8/17/98
Page 2
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5350.23

b.

Directive Referenced
PS 5290.11

4.

Selective Service System/BOP Registration Program
(6/30/97)

Admission and Orientation Program (3/5/98)

STANDARDS REFERENCED.

None.

5. PRETRIAL/HOLDOVER AND/OR DETAINEE. This Program Statement is only
applicable to sentenced inmates who have been designated to an institution
for service of their sentences.
6. APPOINTMENT OF REGISTRARS. The Warden at each Bureau institution
housing male inmates shall nominate a minimum of two Bureau employees for
appointment by the SSS as the primary and alternate uncompensated
registrars responsible for implementing and administering the SSS/BOP
Registration Program.
All initial and future registrars must complete an Uncompensated Registrar
Appointment (SSS Form 402). The SSS Form 402, as well as all other forms
and materials, are available from the respective SSS Region Offices listed
on Attachment B.
The completed SSS Form 402 shall be returned to the servicing SSS Region
Headquarters where SSS staff will approve all registrar appointments and
provide appointees with written notification of approval.
The Selective Service is responsible for the overall management of the
SSS/BOP Registration Program in accordance with the procedures established
in the Memorandum of Understanding.
7. INQUIRIES. SSS representatives requiring information concerning the
location of an inmate or institution may contact the Federal Bureau of
Prisons, Correctional Programs Branch, Central Office, (202) 307-0222, or
any Regional Office of the Bureau of Prisons.

/s/
Kathleen Hawk Sawyer
Director

PS 5350.26
8/17/98
Attachment A, Page 1
MEMORANDUM OF UNDERSTANDING
1.

Purpose

All male United States citizens are required by law to register with
the Selective Service System (SSS) within 30 days of their 18th birthday.
All other male persons who reside in the United States, except legally
admitted non-immigrants, are also required to register within 30 days of
their 18th birthday. Men ages 18 through 25 are exempt from the
registration requirement while incarcerated. Upon release, they have 30
days in which to register. As a public service to registration-age men who
enter or are being released from federal correctional facilities, the
Bureau of Prisons (BOP) and Selective Service have entered into this interagency agreement whereby these men are informed of the registration
requirement and offered the opportunity to register.
2.

Implementation Procedures

Selective Service shall be responsible for overall management of the
SSS/BOP Registration Program. Each BOP facility is located in one of three
SSS Regions (see Attachment). Initial or resupply of registration forms
and materials for newly activated institutions and existing institutions,
as well as approval of all BOP registrar appointments, will be accomplished
through the servicing SSS Region Headquarters.
a. Registrar Appointment. The Chief Executive Officer at each BOP
facility housing male inmates shall nominate a minimum of two BOP employees
for appointment by Selective Service as the primary and alternate
uncompensated registrars responsible for the implementation and
administration of the SSS/BOP Registration Program. All initial and future
registrars must complete an SSS Form 402, "Uncompensated Registrar
Appointment". The completed SSS Form 402 is to be returned to the
servicing SSS Region Headquarters which shall approve all registrar
appointments and provide each appointee with written notification of
approval.
b. Program Materials. Selective Service shall provide each
participating BOP correctional facility with the following registration
forms and materials:
o
o
o
o

SSS Form 402, "Uncompensated Registrar Appointment"
SSS Form 1, "Registration Form"
"Selective Service and You" Brochure
"Who Must Register" Chart

All registration forms (SSS Form 1) and "Uncompensated Registrar
Appointment" forms (SSS Form 402) to be used in this program will be pre-

PS 5350.26
8/17/98
Attachment A, Page 2
coded by SSS with the letters: SBR. This code is used by Selective Service
for statistical tracking purposes only and appears in the upper right-hand
corner of the SSS Form 1.
Registration materials must be kept in a secure location and remain under
the control of the appointed registrars at all times.
All requests for resupply of registration forms and materials shall be
directed to appropriate servicing SSS Region Headquarters. (See
Attachment)
c. Registration Process. During the institution's Admissions &
Orientation (A&O) process, the BOP registrars shall advise registration-age
men of the registration requirement and offer them the opportunity to
complete a registration form if they have not previously done so. This
opportunity shall also be offered at the time of release from BOP
facilities. Registration-age men may not be required to provide this
information and may not be penalized by the Bureau of Prisons for failure
to register.
The information needed to complete the registration form includes full
legal name, date of birth, Social Security Number (if available), current
and permanent address, and telephone number. If a man is unsure if he
already registered, he should be encouraged to complete another
registration form. Duplicate registrations will not be added to the
registration file, but will be used to update a registrant's record, if
necessary.
BOP registrars are to review completed registration forms for accuracy,
ensuring that all applicable information has been entered.
Male inmates registering through the SSS/BOP Registration Program may be
offered a copy of the SSS publication entitled, "Selective Service and
You", which explains the Selective Service registration program.
The "Who Must Register" Chart is provided for the convenience of the BOP
registrars.

PS 5350.26
8/17/98
Attachment A, Page 3
d. Submission of Completed Registration Forms.
At the end
of each week, completed registration forms (SSS Form 1) are to be
mailed to the SSS Data Management Center for processing at the following
address:
Selective Service System
P.O. Box 94632
Palantine, IL 60094-4632
e. Proof of Registration. The SSS Data Management Center reviews
and enters the information on completed registration forms into the
Selective Service registrant data base and forwards a Registration
Acknowledgment to the new registrant. This computerized process takes
approximately four to six weeks.
The Registration Acknowledgment is an important document and should be
retained in the registrant's central file until his release because it
provides proof that he has complied with the registration requirement.
The Registration Acknowledgment also includes a form which the
registrant may use to correct or change any information in his
registration record, including a change of address during his release
status.
f. Registration Questions. Questions regarding Selective Service
registration should be directed to the SSS Registration Information
Office by writing or calling:
Selective Service System
Registration Information Office
P.O. Box 94638
Palatine, IL 60094-4638
* Telephone number: (847) 688-6888
3.

Point of Contact.

Questions regarding the implementation and administration of the
SSS/BOP Registration Program should be directed to the respective
servicing SSS Region Headquarters or to the Bureau of Prisons Regional
Offices or the Central Office.
/s/
Peter M. Carlson
Assistant Director
Correctional Programs Division
Federal Bureau of Prisons

/s/
Steven L. Melancon
COL FA ARNGUS
Associate Director
for Operations
Selective Service System

PS 5350.26
8/17/98
Attachment A, Page 1

SELECTIVE SERVICE SYSTEM
NATIONAL HEADQUARTERS

Region I

Selective Service System
Registration Division
1515 Wilson Blvd.
Arlington, VA 22209
(703) 605-4110

BOP Registration Program Manager
(847) 688-4540
Selective Service System
Region I
Building 2834 Green Bay Rd.
Suite 276
North Chicago, Illinois 60064

States: Connecticut, Delaware, District of Columbia, Illinois,
Indiana, Maine, Maryland, Massachusetts, Michigan, New Hampshire, New
Jersey, New York, Ohio, Pennsylvania, Rhode Island, Vermont, Wisconsin

Region II

BOP Registration Program Manager
(770) 590-6602
Selective Service System
Region II
805 Walker Street, Suite 4
Marietta, Georgia 30060-2731

States: Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana,
Mississippi, North Carolina, Puerto Rico, South Carolina, Tennessee, Texas,
Virginia, West Virginia

Region III

BOP Registration Program Manager
(303) 676-7809

PS 5350.26
8/17/98
Attachment A, Page 2
Selective Service System
Region III
7245 East Irvington Place, Suite 1
Denver, Colorado 80220-6920
States: Alaska, Arizona, California, Colorado, Hawaii, Idaho, Iowa, Kansas,
Minnesota, Missouri, Montana, Nebraska, Nevada, New Mexico, North Dakota,
Oklahoma, Oregon, South Dakota, Utah, Washington, Wyoming

